EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Titan Technologies, Inc. (the “Company”) on Form 10Q for the quarter endedApril 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report’), I, the undersigned, in the capacity and on the date indicated below, hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1)I have reviewed the quarterly report on Form 10-Q of Titan Technologies, Inc.; 2)Based in my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; and 3)Based on my knowledge, the financial statements and other information contained in this quarterly report fairly present, in all material respects, thefinancial condition, results of operationsand cash flows of the Company, as of and for the period presented in this quarterly report. June 25, 2010 /s/ Ronald L. Wilder Ronald L. Wilder, President (Chief Executive Officer) (Chief Financial Officer)
